Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered May 30, 2000, convicting defendant upon his plea of guilty of the crime of attempted assault in the first degree.
Pursuant to a negotiated plea agreement which included a waiver of his right to appeal, defendant pleaded guilty to the crime of attempted assault in the first degree in full satisfaction of the charges against him and was sentenced as a second felony offender to a determinate term of 10 years in prison. Defendant appeals contending that his sentence is unduly harsh.
We affirm. Defendant’s challenge to the sentence as harsh and excessive is encompassed by the waiver of his right to appeal (see, People v Hidalgo, 91 NY2d 733; People v Allen, 82 NY2d 761; People v Bolden, 287 AD2d 883) and is, in any event, without merit inasmuch as the record discloses no extraordinary circumstances warranting a modification in the interest of justice (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872).
Cardona, P. J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.